Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Pageilof24 PagelD#:1

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT © gyepin THE
0 R | 6 | N A L for the UNITED STATES DISTRICT COURT
District of Hawaii DISTRICT OF HAWAI!
FEB 27 2019

ato 3 o'clock andl3_min. p™
~~ SUE BEITIA, CLERK

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person i name and address)

iPhone 7 Plus, Model A1784

bearing IMEI number 355353087436097 UN 19-0019 8 RP

Case No.

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

Attachment A, as fully incorporated herein.
located in the District of Hawaii , there is now concealed (identify the

 

person or describe the property to be seized):
Attachment B, as fully incorporated herein.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
m evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
mw property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 18 USC Secs 4, 1347 Misprision of a Felony; Addict in Possession of a Firearm; Health Care Fraud;
922(g)(3), 924(a)(2) Distribution and Dispensing of Controlled Substances and Conspiracy.

Title 21 USC 841(a)(1), 846

The application is based on these facts:
See attached affidavit of FBI Special Agent Nicole Vallieres, as incorporated fully herein.

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Fat Pm

 

 

Applicant’s signature

Nicole Vallisres Sef Agent, FBI

Sworn to before me and signed in my presence.

Date: ZF Fabesaey 26/4 ee 1.)
Hon. Richard wee Stags a

City and state: Honolulu, Hawaii

   

 

 

 

Picea GEA hw

——
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page 2of24 PagelD#: 2

UNITED STATES DISTRICT COURT

DISTRICT OF HAWAII

 

IN THE MATTER OF THE SEARCH

OF Case No.

 

iPhone 7 Plus, Model A1784, bearing
IMEI number 355353087436097

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Special Agent Nicole Vallieres, being first duly sworn, hereby depose and state
as follows:

INTRODUCTION AND AGENT BACKGROUND

1. Iama Special Agent (SA) with the Federal Bureau of Investigation (FBI)
and have been so employed since July 2014. I am responsible for investigating civil rights
and public corruption matters within the District of Hawaii. I have received specialized
training pertaining to these and other areas of federal law. I have also worked and
consulted with many law enforcement officers experienced in these types of
investigations.

2. I make this affidavit in support of an application for a search warrant for the
following cellular telephone (“Target Telephone”), as more particularly described in
Attachment A, incorporated herein: iPhone 7 Plus, Model A1784, bearing IMEI number
355353087436097. The Target Telephone was seized from Rudolph B. PUANA
(“PUANA”) on February 12, 2019, incident to his arrest. This application seeks

1
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page 3of24 PagelD#:3

permission to seize items from the Target Telephone, as more particularly described in
Attachment B, incorporated herein.

3. On February 8, 2019, United States Magistrate Judge Richard L. Puglisi
issued a warrant, at the grand jury’s request, for PUANA’s arrest based on a criminal
indictment (CR 19-00015-JMS-RLP) charging PUANA and his sister, Katherine P.
KEALOHA (“KEALOHA”) with violations of federal law. Specifically, PUANA and
KEALOHA are charged with a violation of Title 21, United States Code, Sections 846
(Conspiracy to Distribute Controlled Substances). PUANA is further charged with
violations of Title 21, United States Code, Section 841(a)(1) (Distributing and Dispensing
Oxycodone and Fentanyl); Title 18, United States Code, Section 1347 (Health Care
Fraud); and Title 18, United States Code, Sections 922(g)(3) and 924(a)(2) (Addict in
Possession of a Firearm). KEALOHA is additionally charged with a violation of Title
18, United States Code, Section 4 (Misprision of Felony). These offenses are collectively
referred to as the “Target Offenses.”

4. Based upon my experience and training, and all the facts and opinions set
forth in this Affidavit, I believe the items to be seized set forth in Attachment B will be
found in the Target Telephone, as described above and in Attachment A. These items
may be or lead to: (1) evidence of the existence of the Target Offenses; and (2) property
designed or intended for use, or which is or has been used as a means of committing

criminal offenses, specifically the Target Offenses.

H
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page4of24 PagelD#: 4

5. The facts in this affidavit are derived from my personal observations, my
training and experience, and information obtained from other agents and witnesses.
Because this affidavit is submitted for the limited purpose of establishing probable cause
for the requested warrant, it does not set forth all of my knowledge about this matter. All
dates and times cited herein are approximations and are listed in Hawaii Standard Time.

PROBABLE CAUSE

A. PUANA’S ARREST

6. On February 12, 2019, FBI agents arrived at PUANA’s residence to execute
the federal warrant issued for his arrest. At approximately 7:28 a.m., as PUANA was
exiting his residence, FBI agents encountered PUANA, identified themselves, and
arrested PUANA. Agents conducted a search of PUANA’s person incident to arrest.
During the search, agents located the Target Telephone in PUANA’s shorts pocket. At
that time, PUANA asked if he should keep the Target Telephone with him. When agents
-asked PUANA if he had important telephone numbers from his phone memorized,
PUANA stated no. PUANA then chose to keep the Target Telephone with him in his
pocket. Upon booking PUANA into the Federal Detention Facility, agents seized the
Target Telephone from PUANA. During the routine booking process, PUANA
informed agents that his telephone number was 808-xxx-7577.

B. BACKGROUND

7. PUANA is a doctor licensed to practice medicine in the State of Hawaii and

the former co-owner and operator of Puana Pain Clinic located on the Island of Hawaii.
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page5of24 PagelD#:5

Since approximately 2015, PUANA used his pain clinic as a means to unlawfully
distribute and dispense thousands of medically unnecessary amounts of controlled
substances, including oxycodone, Xanax, and fentanyl, to various patients — his co-
conspirators — at the clinic. Over the course of the conspiracy, PUANA illegally dispensed
these prescription pills to his co-conspirators and then coached them on how to resell the
prescription drugs for profit or barter the prescriptions for other drugs, such as cocaine,
which PUANA and some of the co-conspirators would then use together. KEALOHA
was also prescribed pills by PUANA, and participated in recreational cocaine use with
PUANA and the co-conspirators. KEALOHA - a Deputy Prosecuting Attorney at the
time — also participated in the conspiracy by diverting a drug investigation that would
have exposed PUANA in order to prevent PUANA and other co-conspirators from being
prosecuted. PUANA — who was also an avid firearm enthusiast — eventually admitted
himself to rehabilitation for his drug addiction in 2018. As explained further below,
investigators believe PUANA used the Target Telephone in furtherance of the Target
Offenses.

C. THE DRUG CONSPIRACY

8. Sometime around 2014, PUANA reconnected with a childhood friend, C.M.,
and the two began regularly using cocaine and other controlled substances. According to
C.M., he and PUANA had a line-up of medications: testosterone made them feel big,
cocaine gave them a high, and opioids and xanax helped them remain calm. C.M. was

introduced to cocaine while on the Island of Hawaii at the house of PUANA’s friend,

4
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page 6of24 PagelD#: 6

J.D.R. When they would meet on the Island of Hawaii, PUANA would purchase cocaine
for his and C.M’s consumption by getting his medical staff to purchase it for him. When
PUANA would come to Oahu, C.M. would be responsible for finding and purchasing the
cocaine.

9. Initially, C.M. would pay for the cocaine with his. money. But, as
consumption levels increased, PUANA agreed to subsidize the cost by writing medically
unnecessary prescriptions of opioids for CM. PUANA would write C.M. prescriptions
for the powerful opioid oxycodone, and would tell C.M. he could use the drugs himself
or sell them to fund the cocaine purchases. According to C.M., PUANA asked his staff
to locate a pharmacy that would fill the prescription, and C.M. was directed to an obscure
pharmacy in Oahu for the likely purpose of minimizing attention that larger pharmacies
might give to large prescriptions for opioids. The oxycodone was recreational for C.M.
and, in addition to using them, he would feed his cocaine habit by trading and selling the
oxycodone pills. C.M. paid approximately $90 for 120 oxycodone pills, which he would
then sell for $15 per pill. Pharmacy records confirm that between 2015 and 2017,
PUANA dispensed at least 2,950 oxycodone pills to C.M. In addition, an “off-the-record”
prescription notebook in PUANA’s handwriting recovered from the Puana Pain Clinic
reflects he gave C.M. at least another 750 oxycodone pills.

10. During the spring of 2015, C.M. began spending time with a woman named
T.M. C.M. met T.M. through a friend and she quickly became his source of cocaine. In

addition to selling cocaine to C.M., T.M. would also use cocaine with him. C.M. later
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page 7of24 PagelD#: 7

learned that T.M. could sell other drugs in addition to cocaine. C.M. told PUANA about
T.M. and her capacities, and, eventually, introduced PUANA to her at one of her
residences in Oahu.

11. When travelling from the Island of Hawaii to Oahu, PUANA often brought
controlled substances taken from the Puana Pain Clinic he owned. According to C.M.,
upon his arrival in Honolulu, PUANA would often open his checked bag and pull out
bottles of controlled substances. On one occasion, PUANA brought eight bottles of
Xanax, each bottle containing fifty pills, and asked C.M. to sell or trade the drugs with
T.M. On another occasion, PUANA brought C.M. expired fentanyl transdermal patches
to sell or barter with T.M. As T.M. was not familiar with fentanyl patches, she said she
needed time to figure out how they worked and how they could be sold. In the meantime,
she agreed to keep the patches at her residence that she shared with an HPD Officer, A.A.

12. In late July or early August 2015, C.M. was summoned by PUANA to a
Honolulu apartment PUANA had recently rented. Upon arrival, C.M. discovered
KEALOHA and an HPD Detective were already with PUANA in the apartment.
KEALOHA and the Detective told PUANA and C.M. they were investigating A.A. and
T.M., and that PUANA and C.M. needed to provide information about the couple’s drug
dealing. Shortly after this meeting, PUANA and C.M. went with a friend on an
international trip, during which time he learned of T.M.’s arrest. C.M. had no further
involvement in the investigation of T.M. and A.A., and was never approached by HPD

about his extensive drug use with PUANA, which continued until 2018.

6
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page 8of24 PagelD#: 8

13. Along with C.M, J.D.R. was also a co-conspirator and sub-distributor for
PUANA. J.D.R. and his wife had been treated at PUANA’s pain clinics. PUANA and
J.D.R. were friends who occasionally used cocaine together. They last used cocaine
together in or around July 2018, just before PUANA went to the Betty Ford Clinic to treat
his opioid addiction.

14. According to J.D.R., he began seeing PUANA for old baseball/softball
related shoulder pain. PUANA wrote him a monthly prescription for Hydrocodone,
which he used to treat his pain. Later, however, PUANA began prescribing J.D.R.’s wife
Oxycodone pills on a monthly basis. J.D.R. and his wife did not have a medical need for
the Oxycodone pills. Instead, they re-sold the pills in an effort to help pay’s their
children’s private school tuition. In total, they received about 150 pills per month, which,
at $20 per pill, yielded $3,000 for their children’s school tuition. J.D.R. and his wife used
the cash from these sales to pay their children’s tuition from about 2014 to 2015.

15. In November 2018, PUANA — who had recently returned to Hawaii after just
one month at the Betty Ford Clinic — agreed to speak with the FBI and prosecutors with
his attorney present. During that interview, PUANA acknowledged being addicted to
opioids, cocaine, and alcohol, and admitted that he diverted controlled substances for his
own personal use. However, he denied knowing that his patients (e.g., C.M. and J.D.R.)
were selling or abusing the prescriptions he gave to them. He claimed to have given
excessive amounts of oxycodone to C.M. because C.M. could not afford the co-payment.

At one point he claimed he gave C.M. fentanyl patches because of C.M.’s back injury —
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 PageQ9of24 PagelD#: 9

and then moved him to oxycodone because he needed something stronger — but later in
the interview maintained that he gave C.M. the fentanyl to help wean him off oxycodone.
PUANA claimed to finish weaning C.M. off his prescriptions around the end of 2017.
PUANA admitted that Xanax, oxycodone, and fentanyl found at T.M.’s house during the
execution of a search warrant in 2015 came from PUANA’s supply at the clinic, and that
he gave KEALOHA oxycodone without a prescription. He also admitted that the
handwriting in the “off the books” Notebook was his, but claimed that it was his record
of treatment for patients he did not want to charge or run through the established record-
keeping system at the clinic.

16. During the November 2018 interview, when asked about his cellphone and
use of various messaging applications, PUANA stated he had the WhatsApp and Signal
applications on his phone. PUANA then stated that he got a new cellphone about six to
12 months prior and, at the time of the interview, he did not have Signal installed on his
phone.

17. During the course of this investigation, C.M. gave consent to the FBI to
complete a forensic analysis of his cellphone. A search of C.M.’s cellphone revealed
numerous group text messages and WhatsApp conversations between PUANA, C.M., and
others. Some of the conversations with PUANA included conversations about

prescription pills. For example, on the night of April 2, 2016, and continuing to the early
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page 10 of 24

PagelD #: 10

morning hours of April 3, 2016, PUANA, using telephone number 808-xxx-1921,

engaged in the following group text conversation with C.M. and J.D.':

18.

J.D.:
C.M.:
PUANA:
J.D.:

PUANA:

J.D.:
C.M.:
J.D.:
J.D.:

C.M.:
PUANA:
J.D.:
PUANA:

J.D.:
PUANA:

[C.M.] now has the wizard power too hhaa

I will be casting spells like a motherfucker soon. Thanks man!
Lol

Hahaha, make sure and take in the morning, otherwise you’ ll be
up all night

Please don’t bother me I’m in the middle of solving zeno’s
calculus paradox

Which level is that on clash royale?

Lol

Oh and [C.M.], it’s modafinil (provigil)

I want a cut of the royalties from the brilliant novel you conjure
up

Hahaha. Sounds good man. Thanks again. I will channel this
sorcery and conjure another book tomorrow.

FYI. Wizard pills mix well with things. Holy crap [J.D.]’s
generosity plus my advanced knowledge in Pharmacology has
just made another breakthrough

Uh oh....
Fuck!!!! Studying turned into partying.
Still going strong?

I think it’s wearing off

More recently, on July 12, 2018, PUANA, using telephone number 808-xxx-

7577, engaged in the following group WhatsApp conversation with J.D. and C.M.:

J.D.:
PUANA:
C.M.:

PUANA:
J.D.:

pow wow tonite?

I think we should. [C.M.]?

If so, I may need to run to the spinach store. What time are you
guys thinking?

730-8

im good anytime before 10

 

1 J.D. is a former Deputy Prosecuting Attorney for the City and County of Honolulu.
C.M. informed investigators that J.D. was also PUANA’s divorce attorney and business
partner. According to C.M., PUANA met J.D. through KEALOHA. C.M. informed
agents that while J.D. did not use cocaine, he talked about using marijuana and
prescription pills.

9
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page 11of24 PagelD#:11

C.M.: Works for me.

19. During an interview with the FBI on December 12, 2018, C.M. informed
agents that “wizard pills” referred to prescription Adderall. C.M. stated that “wizardry”
was a term he, PUANA, and J.D. made up to refer to a state of being, possibly while on
wizard pills. C.M. never saw PUANA on wizard pills and was not aware of what types
of pills PUANA took. When asked about the meaning of “spinach store,” C.M. stated it
referred to getting cocaine.

20. Based on the above facts and conversations between PUANA and co-
conspirators through text messages and WhatsApp, I believe PUANA used his cellular
device in furtherance of the drug distribution conspiracy. And, although PUANA claimed
he got a new cellphone about six to 12 months prior to his meeting with the FBI — which
would be sometime between November 2017 and May 2018 — and the text messages and
WhatsApp conversations reveal that PUANA in fact had two phone numbers since 2016,
I believe evidence of the drug distribution conspiracy will be found on the Target
Telephone. C.M. and J.D.R. both stated they did cocaine with PUANA as recently as
2018, which is supported by the WhatsApp conversation above. Moreover, according to
PUANA, he claimed to finish weaning C.M. off his prescriptions around the end of 2017.
Finally, based on the phone number PUANA gave to agents during the booking process,
it appears the Target Telephone bears the same number as the phone number PUANA
used in the WhatsApp conversation above in July 2018. Therefore, I believe evidence of

the drug distribution conspiracy will be found on the Target Telephone.

10
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page 12o0f24 PagelD#: 12

D. ADDICT IN POSSESSION OF FIREARMS

21. During the course of the drug conspiracy, which included PUANA’s

eventual admission to a drug rehabilitation facility (the Betty Ford Clinic) in the summer

of 2018, PUANA also possessed various firearms. He used his mobile phone to

communicate with others to boast about firearms and coordinate the delivery and/or

transfer of his firearms while he was in rehab. For example, on June 24, 2018, PUANA,

using telephone number 808-xxx-7577, and C.M. engaged in the following text

conversation over WhatsApp:

CM:

PUANA:

CM:

PUANA:

C.M.::

PUANA:

True. I am like Shaq. I just finished handgun certification. It was like
being in the line at DMV. It made my opinion on the Second
Amendment even more grey.

O

Lol. It should solidify it up. If those fucking idiots got guns. Ummmm
shouldn’t you. My opinion is to have more than them. Now. The next
time you come let’s shoot all my guns. And let me say i have a lot and
i only have fucking erection quality ones

Yea, I’ve seen a couple of them. As to your first point, that’s valid.
Plus that chick is going to end up shooting herself in the face. Thin the
herd.

]

Seeing them and appreciating them by shooting them is totally
different. My guns are always something cool. It’s why i guy an
individual gun. Each one is like a Role. If you put one on you want
one. Maybe next week or the week after that i fly down and look at
watches. Shocking big island don’t have any. There are like three
models I’m looking at. It’s hard to pop fir the platinum but i like how
it looks. However there are two others that might be even nicer that
are not platinum. I need to see it personally

Any time. Just Ala Moana has like three stores that sell Rolexes. As
for the guns, sounds like fun to me. For my personal use, I’m just
leaning towards like a $500 Glock or a HK. Talked to Andy. He gets
first responder discount. He can buy then I’1] just buy from him.

Yea he’s a gun instructor and you are belly up to the bar [C.M.]. What
gun you thinking of. I think you’d fit a glock 9mm. I don’t like the

11
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page13o0f24 PagelD#: 13

small caliber usually but it’s so smooth. The new Ruger 40,44,45
caliber is bad ass. My favorite gun to date is the glock 357sig. Rare
gun and wish i never sold it years ago. Maybe we look at guns too all
in one trip. Hmmmmmm maybe i should fly up?

PUANA: _ Hks are bad ass too. We just need to go look

PUANA: _ I think I’d be an asset looking with you

C.M..: Fucking Rolex and gun shopping lo lol. No part of that sounds bad.
C.M.: You no doubt would be.

a)
C.M.: Yea, right now thinking 9mm. I don’t wanna go to the range and get

tired hands after like 40 rounds.
PUANA: Absolutely. However just the caliber doesnt say that. Take my lapua
[a long rifle] i cAn put out 1000 rounds through that and you wouldn’t
get tired. My 454/44 rhino chaser or 44 mag. To shots you’d be tired.
However the 45 caliber glock with muzzle suppression retro recoil
technology you could fire 200 rounds compared to my 357 in which
you’d pass the gun at shot 6. It’s all about the gun not the caliber. I
have a 25 cal derringer that hurts more than my 45
22. Within approximately six weeks of the above exchange, PUANA was
admitted to the Betty Ford Clinic. While in rehab, around September 2018, PUANA
telephoned a former business partner and asked her to go to a specific drawer in a
treatment room at PUANA’s pain clinic, retrieve his “Glock,” and deliver it to PUANA’s
home address. The former business partner retrieved the Glock and delivered it as
requested. Shortly thereafter, the former business partner got a second call from PUANA
informing her that she had forgotten the clip and directing her to it; she then found it and
delivered it as requested.
23. After being released from the drug treatment facility, on October 19, 2018,
PUANA went to a licensed gun dealer in Waimea. There, PUANA told a store customer

he was there to sell some guns and offered him first choice. The customer bought a

Thompson Center Arms, 7mmVenture, long rifle. Thereafter, PUANA sold the licensed
12
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page14of24 PagelD#: 14

gun dealer six guns. PUANA also tried to sell two additional firearms but did not have
paperwork for them. The gun dealer did not accept them and he left the store with them.

24. Based on the above facts, I believe PUANA utilized the Target Telephone
in furtherance of possessing firearms while being an addict.

TECHNICAL TERMS: CELLULAR TELEPHONES,
ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

25. As described above and in Attachment B, this application seeks permission
to search for records that might be found in the Target Telephone, in whatever form they
are found. Thus, the warrant applied for would authorize the seizure of electronic storage
media or, potentially, the copying of electronically stored information, all under Rule
41(e)(2)(B).

26. Probable cause. I submit that on the Target Telephone there is probable
cause to believe those records will be stored for at least the following reasons:

a. Based on my knowledge, training and experience, I know that subjects
who engage in drug distribution and the possession or sale of firearms
often keep cellular telephones on their persons, in their vehicles, in
their offices, or in their residence, or other readily accessible places,
in order to communicate and coordinate with co-conspirators and take
photos of contraband and firearms. As stated above, PUANA has used
the Target Telephone to communicate with co-conspirators about

controlled substances and to discuss his possession of firearms.

13
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page 15o0f24 PagelD#:15

b. Based on my knowledge, training, and experience, I know that files or

remnants of communications can be recovered months or even years
after they have been downloaded onto a storage medium, deleted, or
viewed via the Internet. Electronic files downloaded to a storage
medium can be stored for years at little or no cost. Even when files
have been deleted, they can be recovered months or years later using
forensic tools. This is so because when a person “deletes” a file on a
cellular telephone, the data contained in the file does not actually
disappear; rather, that data remains on the storage medium until it is
overwritten by new data.

. Therefore, deleted files, or remnants of deleted files, may reside in
free space or slack space—that is, in space on the storage medium that
is not currently being used by an active file—for long periods of time
before they are overwritten. In addition, a cellular telephone’s
operating system may also keep a record of deleted data in a “swap”
or “recovery” file.

. Wholly apart from user-generated files, electronic storage media—in
particular, cellular telephones’ internal hard drives—contain
electronic evidence of how a cellular telephone has been used, what it
has been used for, and who has used it. To give a few examples, this

forensic evidence can take the form of operating system

14
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page 16 of 24 PagelD #: 16

configurations; artifacts from operating system or application
operation; file system data structures; and virtual memory “swap” or
paging files. Computer users typically do not erase or delete this
evidence because special software is typically required for that task.
However, it is technically possible to delete this information.

e. Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or
“cache.”

f. In addition, although communication via the applications
“WhatsApp” and “Signal” are encrypted and, for Signal, may be set
at a default which forces messages to be deleted from anywhere
between every 5 seconds to every week, forensic tools may be used to
retrieve the deleted messages, depending on the type of cellular phone.
Any messages that are not deleted, and therefore still contained on the
Signal application on the cellular phone, may be retrieved through the
use of forensic tools. In addition, forensic tools may be used to
retrieve the WhatsApp messages through the WhatsApp application
on the cellular telephone.

27. Forensic evidence. As further described in Attachment B, this application
seeks permission to locate not only electronic files that might serve as direct evidence of

the crimes described on the warrant, but also for forensic electronic evidence that

15
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page 17of24 PagelD #:17

establishes how the cellular telephone was used, the purpose of the use, who used it, and
when. There is probable cause to believe that this forensic electronic evidence will be on
any storage medium because:

g. Data on the storage medium can provide evidence of a file that was
once on the storage medium but has since been deleted or edited, or
of a deleted portion ofa file (such as a paragraph that has been deleted
from a word processing file). Virtual memory paging systems can
leave traces of information on the storage medium that show what
tasks and processes were recently active. Web browsers, e-mail
programs, and chat programs store configuration information on the
storage medium that can reveal information such as online nicknames
and passwords. Operating systems can record additional information,
such as the attachment of peripherals, the attachment of USB flash
storage devices or other external storage media, and the times the
computer was in use. Computer file systems can record information
about the dates files were created and the sequence in which they were
created, although this information can later be falsified.

h. As explained herein, information stored within a computer, cellular
telephones, and other electronic storage media may provide crucial
evidence of the “who, what, why, when, where, and how” of the

criminal conduct under investigation, thus enabling the United States

16
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page 18o0f24 PagelD#: 18

to establish and prove each element or alternatively, to exclude the
innocent from further suspicion. In my training and experience,
information stored within a computer, cellular telephone, or storage
media (e.g., registry information, communications, images and
movies, transactional information, records of session times and
durations, Internet history, and anti-virus, spyware, and malware
detection programs) can indicate who has used or controlled the
storage media. This “user attribution” evidence is analogous to the
search for “indicia of occupancy” while executing a search warrant at
a residence. Storage media activity can indicate how and when the
storage media was accessed or used. For example, as described
herein, computers typically contain information that log: computer
user account session times and durations, computer activity associated
with user accounts, electronic storage media that connected with the
computer, and the IP addresses through which the computer accessed
networks and the internet. Such information allows investigators to
understand the chronological context of computer or electronic
storage media access, use, and events relating to the crime under
investigation. Additionally, some information stored within a
computer or electronic storage media may provide crucial evidence

relating to the physical location of other evidence and the suspect. For

17
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page 190f24 PagelD#: 19

example, images stored on a computer or a cellular telephone may
both show a particular location and have geolocation information
incorporated into its file data. Such file data typically also contains
information indicating when the file or image was created. The
existence of such image files, along with external device connection
logs, may also indicate the presence of additional electronic storage
media (e.g., a digital camera or cellular phone with an incorporated
camera). The geographic and timeline information described herein
may either inculpate or exculpate the user. Lastly, information stored
within a computer or cellular telephone may provide relevant insight
into the user’s state of mind as it relates to the offense under
investigation. For example, information within the device may
indicate the owner’s motive and intent to commit a crime (e.g.,
internet searches indicating criminal planning), or consciousness of |
guilt (e.g., deleted text messages or running a “wiping” program to
destroy evidence on the computer or password protecting/encrypting
such evidence in an effort to conceal it from law enforcement),

i. Wireless telephone: A wireless telephone (or mobile telephone, or
cellular telephone) is a handheld wireless device used for voice and
data communication through radio signals. These telephones send

signals through networks of transmitter/receivers, enabling

18
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page 200f24 PagelD #: 20

communication with other wireless telephones or traditional “land
line” telephones. A wireless telephone usually contains a “call log,”
which records the telephone number, date, and time of calls made to
and from the phone. In addition to enabling voice communications,
wireless telephones offer a broad range of capabilities. These
capabilities include: storing names and phone numbers in electronic
“address books;” sending, receiving, and storing text messages and e-
mail; taking, sending, receiving, and storing still photographs and
moving video; storing and playing back audio files; storing dates,
appointments, and other information on personal calendars; and
accessing and downloading information from the Internet. Wireless
telephones may also include global positioning system (“GPS”)
technology for determining the location of the device.

A person with appropriate familiarity with how a cellular telephone
works can, after examining this forensic evidence in its proper context,
draw conclusions about how cellular telephones were used, the
purpose of their use, who used them, and when.

. The process of identifying the exact files, blocks, registry entries, logs,
or other forms of forensic evidence on a storage medium that are
~ necessary to draw an accurate conclusion is a dynamic process. While

it is possible to specify in advance the records to be sought, evidence

19
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page 21o0f24 PagelD# 21

from a cellular telephone is not always data that can be merely
reviewed by a review team and passed along to investigators. Whether
data stored on a cellular telephone is evidence may depend on other
information stored on the cellular telephone and the application of
knowledge about how a cellular telephone behaves. Therefore,
contextual information necessary to understand other evidence also
falls within the scope of the warrant.

1. Further, in finding evidence of how a cellular telephone was used, the
purpose of its use, who used it, and when, sometimes it is necessary
to establish that a particular thing is not present on the cellular
telephone. For example, the presence or absence of counter-forensic
programs may be relevant to establishing the user’s intent.

28. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise
copying electronic media that reasonably appear to contain some or all of the evidence
described in the warrant, and would authorize a later review of the media or information
consistent with the warrant. The later review may require techniques, including but not
limited to computer-assisted scans of the entire medium, that might expose many parts of
a cellular telephone’s contents to human inspection in order to determine whether it is

evidence described by the warrant.

20
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page 22 o0f24 PagelD#: 22

29. Filter Team. I have been informed that the Target Telephone may contain
records and data (texts, emails, and voicemails) subject to the attorney-client privilege.
Because of the potential sensitivity of the records and data on the Target Telephone, the
search warrant will be executed by a Filter Team composed of an Assistant United States
Attorney from the Southern District of California and FBI Special Agents from the Hawaii
Division who are not members of the prosecution team. The Filter Team will search the
Target Telephone for records and data responsive to Attachment B of this warrant.
During the search, the Filter Team will segregate records and data subject to privilege.
Any such privileged items will be sealed from the prosecution team. All items responsive
to Attachment B that are not marked as privileged or that fall under an exception to
privilege will be made available to the prosecution team.

CONCLUSION

30. I submit that this affidavit supports probable cause for a warrant to search
the Target Telephone described in Attachment A and seize the items described in
Attachment B.

Respectfully submitted,

Hef be

Nicole Vallieres, Special Agent
~--~~—~Federal Bureau of Investigation

  
  

Subscribed and sworn to be

 

    
  

 

RICHARD L. PUGLI py ae RK
United States Magistraté ud éor HZ

aD
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page 230f24 PagelD#: 23

ATTACHMENT A
Property To Be Searched

The property to be searched in connection with an investigation of violations of Title
21, United States Code, Sections 841(a)(1) and 846, and Title 18, United States Code, Sections
4, 922(g)(3), 924(a)(2), and 1347, is described below:

iPhone 7 Plus, Model A1784, bearing IMEI number 355353087436097
(Target Telephone)

Currently in the possession of the Federal Bureau of Investigation in Honolulu, Hawaii.
Case 1:19-mj-00198-RLP Document1 Filed 02/27/19 Page 24o0f24 PagelD#: 24

ATTACHMENT B

Items To Be Seized

Authorization to search the Target Telephone described in Attachment A includes
the search of disks, memory cards, deleted data, remnant data, slack space, and temporary
or permanent files contained on or in the Target Telephone. The seizure and search of the
Target Telephone will be conducted in accordance with the affidavit submitted in support
of the warrant, which is incorporated herein.

The evidence to be seized from the Target Telephone will be electronic records,
communications, and data, such as emails, text messages, photographs, audio files, videos,
and location data, for the period of January 1, 2014, through February 12, 2019, evidencing
violations of Title 21, United States Code, Sections 841(a)(1) and 846, and Title 18, United
States Code, Sections 4, 922(g)(3), 924(a)(2), and 1347:

a. evidence tending to identify the distribution or dispensing of
controlled substances, including prescription pills; to defraud a health care benefit program
or obtain money and property owned by and under the custody and control of a health care
benefit program; to conceal a federal criminal offense; to show drug use and addiction; and
to further the possession or transfer of firearms.

b. evidence tending to show an agreement to participate in the
criminal scheme to distribute or dispense controlled substances, including prescription
pills, and conceal a federal criminal offense.

c. evidence tending to identify other facilities, storage devices, or
services-such as email addresses, IP addresses, phone numbers-that may contain
electronic evidence tending to indicate efforts to distribute or dispense controlled
substances, including prescription pills; defraud a health care benefit program or obtain
money and property owned by and under the custody and control of a health care benefit
program; conceal a federal criminal offense; engage in illicit drug use; and further the
possession or transfer of firearms;

d. evidence tending to identify co-conspirators, criminal
associates, or others involved in efforts to distribute or dispense controlled substances,
including prescription pills; defraud a health care benefit program or obtain money and
property owned by and under the custody and control of a health care benefit program,
conceal a federal criminal offense; engage in illicit drug use; and further the possession or
transfer of firearms;

e. tending to identify the user of, or persons with control over or
access to, the Target Telephone; and/or

f. evidence tending to place in context, identify the creator or
recipient of, or establish the time of creation or receipt of communications, records, or data
involved in the activities described above.
